DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 8/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1,
		Line 5, “the second layer” lacking antecedent basic should be changed to “the second metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 2,
		Line 1, “the thir layer” lacking antecedent basic should be changed to “the third metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 3,
		Line 1, “the first layer” lacking antecedent basic should be changed to “the first metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the second layer” lacking antecedent basic should be changed to “the second metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 4,
		Line 1, “the fourth layer” lacking antecedent basic should be changed to “the fourth metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the third layer” lacking antecedent basic should be changed to “the third metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 5,
		Line 1, “the first layer” lacking antecedent basic should be changed to “the first metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the third layer” lacking antecedent basic should be changed to “the third metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 6,
		Line 1, “the fourth layer” lacking antecedent basic should be changed to “the fourth metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the third layer” lacking antecedent basic should be changed to “the third metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 9,
		Line 7, “the second layer” lacking antecedent basic should be changed to “the second metal nitride layer” as consistent claimed language to define scope of claim.
		Line 8, “the third layer” lacking antecedent basic should be changed to “the third metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 10,
		Line 1, “the first layer” lacking antecedent basic should be changed to “the first metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the second layer” lacking antecedent basic should be changed to “the second metal nitride layer” as consistent claimed language to define scope of claim.
►	With respect to claim 11,
		Line 1, “the fourth layer” lacking antecedent basic should be changed to “the fourth metal nitride layer” as consistent claimed language to define scope of claim.
		Line 2, “the second layer” lacking antecedent basic should be changed to “the second metal nitride layer” as consistent claimed language to define scope of claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 9,-12, 14-15, 21-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Allman et al [US 2021/0143248] in view of Agarwal [US 6,750,500]
►	With respect to claims 1, 3-4, Allman et al (fig 10, text [0001]-[0095]) discloses a structure comprising:
a capacitor structure (30, text [0055]]) comprising:
		a first electrode bilayer (230/231, text [0031]) comprising a first layer (230), and a 	second layer (231) each comprising a different nitrogen concentration; wherein the first 	layer has a lower nitrogen concentration than the second layer (claims 1 & 3)
		a dielectric layer (261/262, text [0048]-[0049]) disposed on the second layer 	(claim 1)
		a second electrode bilayer (24, TIN/AI, text [0050]) on the dielectric 	layer comprising a third layer (TiN) and a fourth layer (Al) each comprising a different 	nitrogen concentration; wherein the fourth layer has a lower nitrogen concentration than 	the third layer; (claims 1 & 4) 
an upper conductive structure (29, text [0053]) over the capacitor structure, the upper conductive structure in direct contact with the second electrode bilayer (claim 1)
a lower conductive structure (28A, text [0055])) under the capacitive structure, the  lower conductive structure in direct contact with the first electrode bilayer; (claim 1)
an encapsulation layer (210, text [0040]) in direct contact with sidewall surfaces of the first and second electrode bilavers (claim 1)
	Allman et al does not expressly teach the first layer as a first metal nitride, the second layer as a second metal nitride layer, the third layer as a third metal nitride layer, the fourth layer as a fourth metal nitride layer (claim 1);   wherein the first metal nitride layer has a lower nitrogen concentration than the second metal nitride layer (claim 3); ;wherein the fourth nitride layer has a lower nitrogen concentration than the third nitride layer (claim 4).  
	However, Agarwal (figs 3-7, abstract, cols 1-10)  teaches using the first layer as a first metal nitride & the second layer as a second metal nitride layer (col 8 lines 49-67) and the third layer as a third metal nitride layer (48 fig 6, col 8 lines 1-30)  & the fourth layer as a fourth metal nitride layer (50 of fig 6, col 8 lines 1-48)  wherein the first metal nitride layer has a lower nitrogen concentration than the second metal nitride layer; wherein the fourth nitride layer has a lower nitrogen concentration than the third nitride layer.
	Therefore, it would have been obvious for those skilled in the art to modify the structure of Allman et al by the first metal nitride, the second metal nitride, the third metal nitride and the fourth metal nitride as being claimed, per taught by Agarwal, to provide improved capacitor with reliable and low resistivity capacitor electrodes.
►	With respect to claim 2, the same reason given above, Agarwal discloses the third metal nitride layer (48) of the second electrode bilayer is in contact with the dielectric layer (34)
►	With respect to claims 5-6, the same reason given above, Agarwal discloses the first nitride metal layer thicker than the second metal nitride layer and the fourth metal nitride layer thicker than the third metal nitride layer.
►	With respect to claim 29, Allman et al discloses the lower conductive feature in direct contact with an entire lower surface of the first electrode bilayer.
►	With respect to claim 9, Allman et al (fig 10, text [0001]-[0095]) discloses a structure comprising:
a planar capacitor structure (30, text [0055]) comprising: 
		a first electrode bilayer (230/231, text [0031]) comprising a first layer (230) and a 		second layer (231) each comprising a different nitrogen concentration;
		a second electrode bilayer (24, TiN/AI, text [0050]) on the dielectric 	layer comprising a third layer (TiN) and a fourth layer (Al) each comprising a different 	nitrogen concentration; 
		a dielectric layer (261/262, text [0048]-[0049]) disposed between the 	second layer of the first electrode bilayer and the third layer of the second electrode 	bilayer;  
an interconnect layer (29) above the planar capacitor structure and directly coupled to the second electrode bilayer;
an interconnect layer (28A) below the planar capacitor structure and directly coupled to the first electrode bilayer; 
an encapsulation layer (210) in direct contact with sidewall surfaces of the first and second electrode bilavers.
	Allman et al does not expressly teach the first layer as a first metal nitride, the second layer as a second metal nitride layer, the third layer as a third metal nitride layer, the fourth layer as a fourth metal nitride layer.
	However, Agarwal (figs 3-7, abstract, cols 1-10)  teaches using the first layer as a first metal nitride & the second layer as a second metal nitride layer (col 8 lines 49-67) and the third layer as a third metal nitride layer (48 fig 6, col 8 lines 1-30)  & the fourth layer as a fourth metal nitride layer (50 of fig 6, col 8 lines 1-48).
	Therefore, it would have been obvious for those skilled in the art to modify the structure of Allman et al by the first metal nitride, the second metal nitride, the third metal nitride and the fourth metal nitride as being claimed, per taught by Agarwal, to provide improved capacitor with reliable and low resistivity capacitor electrodes.
►	With respect to claim 10, the same reason given above, Agarwal teaches the metal-to-nitrogen ratio of the first metal layer is greater than a metal-to-nitrogen ratio of the second metal nitride layer.
►	With respect to claim 11, the same reason given above, Agarwal teaches the metal-to-nitrogen ratio of the fourth metal layer is greater than a metal-to-nitrogen ratio of the second metal nitride layer.
►	With respect to claim 12, the same reason given above, Agarwal teaches each of the first, second, third, and fourth metal nitride layers comprises one or more of titanium, tantalum,  tungsten, cobalt, nickel,  ruthenium, molyodenum, gold, silver, aluminum.
►	With respect to claim 14, Allman et al discloses the dielectric layer comprises silicon oxide (SiO2), silicon nitride 	(Si3N4), aluminum oxide (Al203), yttrium oxide (Y203), titanium oxide (TiO2), hafnium oxide (HfO2), zirconium oxide (ZrO2), or a combination thereof.
►	With respect to claim 15, Allman et al discloses the planar capacitor structure is formed on a dielectric stack (21/21A, text [0055).
►	With respect to claim 21, Allman et al (fig 10, text [0001]-[0095]) discloses a structure comprising:
	a substrate (10); 
	a metallization layer (28A) on the substrate;
	a parallel plate capacitor (30) overlying and in contact with the metallization layer, the parallel plate capacitor comprising:
		a pair of electrodes (24 & 23, text [0031] & [00500)
		a dielectric layer (261, TiO2) disposed between the pair of electrodes; 
	a conductive structure, within the metallization layer, disposed below the parallel plate capacitor and directly coupled to one of the pair of electrodes; 
	an encapsulation layer (210) in direct contact with sidewall surfaces of the pair of electrodes. 
	Allman et al does not expressly teach each electrode of the pair of electrodes comprising a pair of metal nitride barrier layers and the dielectric layer in contact with the metal nitride barrier layers.
	However, Agarwal teaches each electrode of the pair of electrodes (bottom and top capacitor electrodes, col 8 and lines 1-10 of col 9) comprising a pair of metal nitride barrier layers (bilayer of metal nitride layers of each of the bottom and top capacitor electrodes) and the dielectric layer in contact with the metal nitride barrier layers.
	Therefore, it would have been obvious for those skilled in the art to modify the structure of Allman by having the metal nitride barrier layers and the dielectric layer as being claimed, per taught by Agarwal, to provide an improved capacitor with reliable and low resistivity capacitor electrodes.
►	With respect to claim 22, the same reason given above, Agarwal (col 5 lines 1-48 & col 9 lines 1-10) teaches the dielectric layer comprises a single high k dielectric layer having a dielectric constant greater than about 3.9.  The claimed thickness of the dielectric layer would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 23, the claimed nitrogen concentration would have been obvious to an ordinary artisan practicing the invention.   It is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 25, Allman et al discloses a front side electrical contact (29) electrically connected to an upper one of the pair of electrodes.
►	With respect to claim 30, the same reason given above,  Agarwal teaches the pair of metal nitride barrier layers comprises a nitrogen rich metal nitride barrier layer and a metal rich metal nitride barrier layer that is thicker than the nitrogen rich metal nitride barrier layer, and the dielectric layer is in direct contact with the nitrogen rich metal nitride barrier layer.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allman et al [US 2021/0143248] in view of Agarwal [US 6,750,500] as applied to claim 21 above, in further view of Chu et al [US 2016/0204190].
►	With respect to claim 24, Allman et al in view of Agarwal substantially discloses the claimed structure but does not expressly teaches the electrodes in the pair of electrodes have different surface areas, and wherein the dielectric layer has a surface area substantially equal to the larger of the two surface areas of the pair of electrodes.
	However, Chu et al (fig 10, text [0001]-[0059]) teaches the electrodes (104 & 106)  in the pair of electrodes have different surface areas, and wherein the dielectric layer (116) has a surface area substantially equal to the larger of the two surface areas of the pair of electrodes.
	Therefore, it would have been obvious for those skilled in the art, in view of Chu et al, to have the pair of electrodes with different surface areas and the dielectric with a surface area of the dielectric as being claimed to provide appropriate designed capacitor as being needed in the structure of Allman et al in view of Agarwal.
►	With respect to claim 26, Allman et al in view of Agarwal substantially the claimed structure but does not expressly teach the encapsulation layer being a dielectric stack conformally deposited over top and side surfaces of the capacitor structure, and wherein the dielectric stack comprises silicon nitride (SiN) on an oxide material.
	However, Chu et al teaches using the encapsulation layer (120) being a dielectric stack (112/124) conformally deposited over top and side surfaces of the capacitor structure, and wherein the dielectric stack comprises silicon nitride (SiN) on an oxide material.
	Therefore, it would have been obvious for the skilled the art to  modify the structure of Allman et al in view of Agarwal by having the encapsulation layer being the dielectric stack as being claimed, per taught by Chu et al, to provide protection as being needed to the parallel plate capacitor.

Response to Arguments
Applicant's arguments filed  8/15/2022  have been considered but are moot in new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819